Title: To George Washington from Benjamin Lincoln, 28 June 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office June 28. 1782
                  
                  I was yesterday honoured with your Excellency’s favour of the
                     23d—Should it be necessary hereafter to appoint a Court Martial—for the trial
                     of Captain McCurdy I will do it and direct them to report their proceedings to
                     your Excellency. I have the Honour to be with the highest Respect Dear General
                     yr mst obed. Servt
                  
                     B. Lincoln
                  
                  
                     N.B. I have conversed with Mr Livingston with respect to
                            he is convinced
                        you are right.
                  
                  
                     B.L.
                  
               